BRYAN SCHRODER
United States Attorney
District of Alaska

MARK A. NITCZYNSKI
U.S. Department of Justice – ENRD
Environmental Defense Section
999 18th Street; South Terrace; Suite 370
Denver, CO 80202
Phone: (303) 844-1498; Fax: (303) 844-1350
Email: mark.nitczynski@usdoj.gov
BRIAN UHOLIK
Environment and Natural Resources Division
4 Constitution Square
150 M Street, N.E.
EDS/4th Floor
Washington, D.C. 20002
Phone: (202) 305-0733; Fax: (202) 514-8865
Email: brian.uholik@usdoj.gov

Attorneys for Defendants

                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA
                                  AT ANCHORAGE

BRISTOL BAY ECONOMIC
DEVELOPMENT CORPORATION, et al.,                CASE NO. 3:19-CV-00265-SLG

                             Plaintiffs,

               v.

CHRIS HLADICK, U.S.
ENVIRONMENTAL PROTECTION
AGENCY, et al.,

                             Defendants.

SALMONSTATE, et al.,                            CASE NO. 3:19-CV-00267-SLG

                             Plaintiffs,

               v.

CASE NO. 3:19-CV-00265-SLG (CONSOLIDATED) - 1

          Case 3:19-cv-00265-SLG Document 55 Filed 02/21/20 Page 1 of 4
CHRIS HLADICK, U.S.
ENVIRONMENTAL PROTECTION
AGENCY, et al.,

                              Defendants.

TROUT UNLIMITED,                                   CASE NO. 3:19-CV-00268-SLG

                              Plaintiffs,

              v.

U.S. ENVIRONMENTAL PROTECTION
AGENCY, et al.,

                              Defendants.



          DEFENDANTS’ RESPONSE TO MOTION TO INTERVENE

       Without conceding any facts alleged or legal positions asserted in the Motion to

Intervene filed by the State of Alaska, ECF 51, Defendants in these consolidated cases take

no position on that motion.

                              Respectfully submitted this 21st day of February, 2020.

                              _/s/_Mark A. Nitczynski __
                              MARK A. NITCZYNSKI
                              United States Department of Justice - ENRD
                              Environmental Defense Section
                              999 18th Street; South Terrace, Suite 370
                              Denver, CO 80202
                              Phone: (303) 844-1498; Fax: (303) 844-1350
                              Email: mark.nitczynski@usdoj.gov

                              BRIAN UHOLIK
                              Environment and Natural Resources Division
                              4 Constitution Square
                              150 M Street, N.E.
                              EDS/4th Floor
                              Washington, D.C. 20002
                              Phone: (202) 305-0733; Fax: (202) 514-8865
CASE NO. 3:19-CV-00265-SLG (CONSOLIDATED) - 2

         Case 3:19-cv-00265-SLG Document 55 Filed 02/21/20 Page 2 of 4
                            Email: brian.uholik@usdoj.gov

                            Attorneys for Defendants




CASE NO. 3:19-CV-00265-SLG (CONSOLIDATED) - 3

         Case 3:19-cv-00265-SLG Document 55 Filed 02/21/20 Page 3 of 4
                             CERTIFICATE OF SERVICE

I hereby certify that on February 21, 2020, I filed the foregoing DEFENDANTS’
RESPONSE TO MOTION TO INTERVENE using the Court’s CM/ECF system, which
serves copies on counsel of record.


                                                /s/ Mark A. Nitczynski




CASE NO. 3:19-CV-00265-SLG (CONSOLIDATED) - 4

         Case 3:19-cv-00265-SLG Document 55 Filed 02/21/20 Page 4 of 4
